Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/9/22 Remarks: page 9, line 9 - page 12, line 13) with respect to the rejection of claims 1, 9, & 17 under 35 USC §103 and the objection to claims 2-8, 10-16, & 18-20 have been fully considered and are persuasive. The rejection of claims 1, 9, & 17 under 35 USC §103 and the objection to claims 2-8, 10-16, & 18-20 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhao (US 20200401835).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, & 17, insofar as they are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Song (“Deep Sliding Shapes for Amodal 3D Object Detection in RGB-D Images”, cited in 4/7/21 Office Action) in view of Gao (US 10460180, cited in 4/7/21 Office Action) and Zhao (US 20200401835).
With respect to claim 1, Song discloses:
Claim 1: A 
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category);
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category) and (Song Section 2, page 810, images consist of 2D pixel array which provides the basis for scene encoded in 3D for recognition), 
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)); and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Song does not expressly disclose:
A computer-implemented method for perceiving obstacles of autonomous driving…
Gao discloses a computer-implemented (Gao column 4, lines 37-39, processor and software) method for perceiving objects by an autonomous vehicle control system (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects) and generating bounding boxes locating objects to be classified).
Song and Gao are combinable because they are from the field of identifying objects in defined bounding-box regions of an image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the object classifying system of Song in the autonomous vehicle navigation arrangement of Gao.
The suggestion/motivation for doing so would have been to employ a high performance algorithm in the autonomous vehicle navigation arrangement of Gao (Song Abstract, “our algorithm outperforms the state-of-the-art”).
Song in view of Gao does not expressly disclose:
…identifying one or more visible objects … wherein a quantity of visible pixels associated with each of the one or more visible objects is greater than a predetermined threshold…
Zhao discloses:
…identifying one or more visible objects … wherein a quantity of visible pixels associated with each of the one or more visible objects is greater than a predetermined threshold (Zhao paragraph 0045, labeling objects having a sufficient (i.e. meeting a threshold) number of pixels for object detection and pattern recognition for finding entities within an image)…
Song in view of Gao and Zhao are combinable because they are from the field of recognizing objects in an image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the object detection of Song in view of Gao for objects having a sufficient number of pixels for object detection as taught by Zhao.
The suggestion/motivation for doing so would have been to enable object detection processing only for image portions having a sufficient number of pixels for object detection and avoid waste of processing resources on image portions having insufficient pixels for object detection.
Therefore, it would have been obvious to combine Song with Gao and Zhao to obtain the invention as specified in claim 1.
Applying these teachings to claims 9 & 17:
Claim 9: A non-transitory machine-readable medium having instructions stored therein (Gao column 4, lines 38-39, firmware programs (i.e. instructions stored in a memory device)), which when executed by a processor (Gao column 4, line 37, processor), cause the processor to perform operations for perceiving obstacles of autonomous driving (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects), the operations comprising:
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category);
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category), wherein a quantity of visible pixels associated with each of the one or more visible objects is greater than a predetermined threshold (Zhao paragraph 0045, labeling objects having a sufficient number of pixels for object detection and pattern recognition for finding entities within an image);
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)); and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Claim 17: A data processing system, comprising:
a processor (Gao column 4, line 37, processor); and
a memory coupled to the processor to store instructions (Gao column 4, lines 38-39, firmware programs (i.e. instructions stored in a memory device)), which when executed by the processor, cause the processor to perform operations for perceiving obstacles of autonomous driving (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects), the operations including
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category),
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category), wherein a quantity of visible pixels associated with each of the one or more visible objects is greater than a predetermined threshold (Zhao paragraph 0045, labeling objects having a sufficient number of pixels for object detection and pattern recognition for finding entities within an image);;
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)), and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Allowable Subject Matter
Claims 2-8, 10-16, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2, 10, & 18, the art of record does not teach or suggest the recited determination of whether a quantity of pixels identified with an associated object based on pixel color and object single color meets a threshold for identifying the object as a visible object in conjunction with the recited arrangement of object identification using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
With respect to claims 3, 11, & 19, the art of record does not teach or suggest the recited arrangement of generating a 2D bounding box for objects in a 3D scene based on amodal segmentation by determining a rectangle bound by minimum and maximum x and y coordinates in conjunction with the recited arrangement of object identification using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
With respect to claims 4, 12, & 20 (and dependent claims 5-8 & 13-16), the art of record does not teach or suggest the recited arrangement of generating each amodal segmentation image associated with a visual object at a 1-bit color depth in conjunction with the recited arrangement of object identification such that each object is rendered in a single different respective color using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663